*206The following opinion was filed June 6, 1922:
Rosenberry, J.
It appears from the affidavits that the defendant is twenty-four years of age, that he has resided ■ in the city of Racine all his life, and that he is in the employ of his brother, who is engaged in the purchase and sale of automobile parts and accessories to automobiles. It is conceded that on the 15th day of September, 1921, the defendant purchased a tire, worth from $40 to $45, for $5, from one William Geb.
It further appears by the affidavits that the defendant stated at the time of the purchase that he would not keep the tire around any longer than he had to; that he would have to deface the serial number and dope the tire up in order to get rid of if.
It further appears that the tire was in fact stolen from an automobile; that it had on it marks indicating that it had been placed on a rim, and there were other circumstances that tended to disprove the allegation made by the defendant that he had purchased the tire pursuant to the direction of a Mr. Allan of the Horse Shoe Tire Company.
We shall not attempt to set out at length the allegations contained in the various affidavits. It is intimated, and there seems to be considerable support in the record for the intimation, that the defendant at the time he pleaded guilty expected to be let off with a fine, and that the motion for a new trial and for leave to withdraw the plea of guilty is made because of the nature of the punishment.
Claims on behalf of the defendant that he did not understand the nature of the offense charged against him, that while he was convinced from facts learned afterward that the tire was in fact stolen he did not know that fact at the time he purchased it, under the facts shown in this case must be given little, if any, weight.
The trial court considered the matter carefully and rendered his decision in accordance with the law, and we *207see no grounds upon which the claim that he abused his discretion can be supported.
By the Court. — Judgment and order affirmed.
A motion for a rehearing was denied, without costs, on October 10, 1922.